120 Ga. App. 192 (1969)
169 S.E.2d 690
GARDNER
v.
TARPLEY.
44338.
Court of Appeals of Georgia.
Argued March 4, 1969.
Decided June 16, 1969.
Rehearing Denied July 30, 1969.
D. W. Rolader, for appellant.
Robert L. Porter, Poole, Pearce & Cooper, Walter G. Cooper, for appellee.
BELL, Presiding Judge.
Plaintiff brought this suit alleging that defendant had employed him to build a dwelling house on defendant's property. The complaint seeks a general judgment for $7,339.40 as the balance due plaintiff and a special judgment foreclosing plaintiff's lien for labor and materials. The evidence at the trial showed that the parties originally agreed that defendant would pay plaintiff $21,500 *193 to build the house according to certain plans. Defendant contends here that the sums previously paid plaintiff and other credits against the balance due plus the trial court's judgment for plaintiff in the principal amount of $2,858.10 exceeded the contract price and the amount of the demand for judgment and that the judgment was therefore excessive. This contention is without merit because the evidence showed that in the course of construction defendant required numerous changes in the original plans and specifications which involved extra labor and materials. Where the owner of property procures a contractor engaged in improving the property to perform work in addition to that already agreed upon and for which a contract price has been fixed and determined, the law will imply a promise on the part of the owner to pay for the additional work. Code § 3-107; Kapplin v. Seiden, 109 Ga. App. 586, 588 (137 SE2d 55); Conway v. Housing Auth. of City of Atlanta, 102 Ga. App. 333, 335 (116 SE2d 331). The evidence authorized the judgment in the amount for which it was rendered. The demand for judgment does not limit the amount of the relief except in the case of a judgment by default. Code Ann. § 81A-154 (c); Matarese v. Moore-McCormack Lines, Inc., 158 F2d 631, 633.
Judgment affirmed. Eberhardt and Deen, JJ., concur.